internal_revenue_service index no department of the treasury washington dc person to contact telephone number reler reply to dafee dom-fi p plr-103063-99 jun legend company xx y this replies to a ruling_request dated date you filed on behalf of the company the rulings requested concern the treatment under sec_856 of the internal_revenue_code of income the company proposes to receive from the provision of telecommunication services to tenants of properties the company owns facts the company is a publicly traded organization that has elected to be treated as a real_estate_investment_trust reit under sec_856 of the code substantially_all of the company’s assets are held by an operating partnership in which the company is the sole managing partner these assets include office properties collectively properties that the company owns manages leases and operates the company has entered into an agreement with an independent telecommunication service provider to provide certain telecommunication services to the properties’ tenants collectively tenants the company may enter into additional agreements with other independent telecommunication service providers collectively providers to provide telecommunication services to’ tenants telecommunication services include the installation servicing repair and upgrade of and access to communication lines to obtain telecommunication services telephone access internet access computer networking electronic mail voice mail teleconferencing business news and electronic clipping security and safety alarms and access to environmental control systems b sec_2 plr-103063-99 the company currently derives no income from the provision of telecommunication services upon receiving a favorable ruling the company plans in the future to furnish telecommunication services to tenants by either contracting or entering into a partnership with a provider if the company enters into a contract with a provider rather than a partnership the company will derive income by either charging a flat fee to tenants and paying an agreed upon charge to the provider or by collecting from the provider a flat fee or percentage fee based on the provider’s gross revenues from the services if the company owns an equity_interest in an entity that is treated as a partnership for federal_income_tax purposes the company may derive income in connection with the provision of telecommunication services by reason of the company’s proportionate share of charges the entity receives from tenants and providers in connection with the provision of telecommunications services to tenants the company represents that a partnership in which the company is a partner will not be a tenant of the properties the company also represents that the telecommunication services described above are those that are customarily offered to tenants in a similar class of buildings in the geographic location in which the properties are located no provider will offer services to tenants that it does not offer to non-tenants and no provider will create a unique program of services tailored to suit the demands of any particular tenant law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other passive sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources with a real_estate nexus rents_from_real_property sec_856 defines the term rents_from_real_property to include subject_to the exclusions in sec_856 i rents from interests_in_real_property ii charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and iii rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such persona property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the income_tax regulations provides that for purposes of sec_856 and sec_856 of the code the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic area in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants i sec_4 plr-103063-99 in buildings of a particular class the submetering of such utilities to tenants will be considered a customary service sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 a sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rent from real_property one of the principal purposes for the income restrictions imposed by sec_856 and sec_856 of the code is to ensure that the bulk of the reit's income is from passive sources and not from the active_conduct_of_a_trade_or_business see h_r rep no 86th cong 2d sess 1960_2_cb_819 the provision of telecommunication services is similar to the provision of services by public_utilities and has become an essential means of communicating business information and data the company’s ability to provide telecommunication services to tenants will allow the bss plr-103063-99 l company to offer services similar to those being offered to tenants of similar classes of office buildings in the same geographic markets where the properties are located accordingly the telecommunication services the company offers to tenants will not be considered to be rendered primarily for the convenience of the tenants under sec_1_512_b_-1 of the regulations as a result the services will fall within the exception contained in sec_856 of the code and the provision of telecommunication services will not prevent the company’s_share of amounts derived from the properties from qualifying as rents_from_real_property under sec_856 of the code moreover based on the company’s representation that the telecommunication services are of the type usually and customarily offered or provided to tenants of similar office properties located in the same geographic markets where the properties are located amounts the company receives or accrues for providing those services if otherwise qualifying will constitute rents_from_real_property within the meaning of sec_856 of the code this ruling is directed only to the taxpayer who requested it no opinion is expressed as to the federal_income_tax consequences of this transaction under any other provision of the code in particular no opinion is expressed whether company otherwise qualifies as a reit under sec_856 of the code sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to one additional authorized representative and to the company sincerely yours assistant chief_counsel financial institutions products ue bynot mh by alice m bennett chief branch enclosure copy for sec_6110 purposes
